DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1-4 and 10 are objected to because of the following informalities: 
In line 11 of claim 1, “bolt;” should likely be --bolt,--
In line 14 of claim 1, “position;” should likely be --position, and--
In line 16-17 of claim 1, “a handle body second open position” should likely be --the handle body second open position-- (recited in line 6)
In line 17 of claim 1, “position; in the handle body second open position,” should likely be --position, wherein when the handle body is in the handle body second open position,--
In line 3 of claim 2, “a first axle” should likely be --the first axle-- (recited in claim 1)
In line 5 of claim 3, “a stop signal” should likely be --a second stop signal-- to distinguish the stop signal generated by the second energizing device from “a stop signal” previously recited in claim 2
In line 4 of claim 4, “the other end” should likely be --a second end--
In line 5 of claim 10, “the first open position” should be --the handle body first open position-- (as recited in claim 1)
In line 5 of claim 10, “the initial position” should be --the handle body initial position-- (as recited in claim 1)
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites “enabling the handle body to rotate about the second axle through the bevel,” there is no support in the specification for the handle body rotating about the second axle through the bevel. Claim 12 is rejected as depending from claim 11 and therefore including the unsupported limitations. The specification provides “the rotational axis X of the handle body 206 is substantially perpendicular to the rotational axis Y of the rocker arm 212” (paragraph [0072]) and describes the rocker arm (212) as rotating about the rotational axis Y of the rocker arm (second) axle (216) (paragraphs [0055], [0073]), but there is no support for the handle body rotating about the second axle. The specification also provides “the bevel 710 can come into contact with the contact portion 514 of the handle body” (paragraph [0063]) and “the projection 702 comprises a bevel 710. The projection 702 is configured to be engageable with the contact portion 514 of the handle body 206 such that a force is through the bevel.  
The limitation will be examined as “enabling the handle body to rotate about the first axle along the bevel.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as outside the concealed handle assembly.

Claim 11 recites the limitation “the slider further comprises: an additional rotating block.” The term “additional” makes it unclear how many rotating blocks are required because claims 1, 2, 5, and 8, from which claim 11 depends, do not previously recite a rotating block. For purposes of examination, the limitation will be interpreted as: the slider further comprises a rotating block. 

Claim 12 is rejected for depending from claim 11 and therefore including the indefinite limitations of claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen, US Pub. 2017/0260780.

Regarding claim 1, Christensen discloses a concealed handle assembly (Fig. 3), comprising:
a handle base 6 (Fig. 5);
a handle body 4+9 (Fig. 5), the handle body being rotatably about a first axle 21 (Fig. 5) such that one end of the handle body 4 (Fig. 10) can extend (movement from Fig. 10 to Fig. 12) or return to a concealed state (movement from Fig. 12 to Fig. 10), the first axle being disposed on the handle base (Fig. 5), the handle body having a handle body initial position (illustrated in Figs. 9-10), a handle body (illustrated in Figs. 11-12) and a handle body second open position (illustrated in Figs. 13-14); and 
a rocker arm 28 (Fig. 9), the rocker arm being rotatably about a second axle 29 (Fig. 7), the second axle being disposed on the handle base ([0058]), the rocker arm having a rocker arm initial position (illustrated in Fig. 9), a rocker arm first open position (illustrated in Fig. 13), and a rocker arm second open position (illustrated in Fig. 11), the rocker arm being capable of being rotated away from or returned to the rocker arm initial position as the handle body rotates ([0063]: the rocker arm is capable of rotating away from the rocker initial position when the handle body rotates), the rocker arm being capable of driving a bolt ([0058]: the rocker arm is capable of driving a bolt via a Bowden cable);
	wherein, when the rocker arm is rotated by a first predetermined angle in a first direction from the rocker arm initial position (movement from Fig. 9 to Fig. 11, [0063]), the handle body reaches the handle body first open position (Figs. 11-12, [0063]: the handle moves to the handle body first open position as the rocker arm is rotated by a first predetermined angle); 
	when the rocker arm continues to rotate by a second predetermined angle in the first direction from the first predetermined angle (movement from Fig. 11 to Fig. 13, [0064]), the handle body reaches the handle body second open position ([0064]: the handle body moves to the handle body second open position and the rocker arm continues to rotate by a second predetermined angle); in the handle body second open position, the rocker arm can drive the bolt to unlock (Figs. 13-14, [0064]). 

	Regarding claim 2, Christensen discloses the concealed handle assembly of claim 1, further comprising: 
38 (Fig. 9), the driving device being capable of driving the handle body to rotate about the first axle ([0063]: the drive moves the transmission element which rotates the handle body about the first axle), thereby driving the rocker arm to rotate ([0063]); and 
	a first energizing device 47 (Fig. 9), the first energizing device being configured to, when the rocker arm is rotated from the rocker arm initial position to the rocker arm first position (movement from Fig. 9 to Fig. 13), generate a stop signal ([0064]: when the rocker arm rotates to the rocker arm first position the first energizing device generates a stop signal), thereby stopping the driving device ([0064]).

	Regarding claim 5, Christensen discloses the concealed handle assembly of claim 2, wherein the concealed handle assembly further comprises:
	a slider 15 (Fig. 6), the slider being driven by the driving device ([0063]) and the slider being configured to push the handle body such that the handle body rotates from the handle body initial position to the handle body first open position ([0055], [0063]: the deflection surface of the slider pushes the handle to rotate about the first axis to the handle body first open position). 

	Regarding claim 6, Christensen discloses the concealed handle assembly of claim 1, wherein rotation of the handle body from the handle body first open position to the handle body second open position is generated by a force applied from the outside ([0064]: the user applies a force on the handle body from the outside to move the handle from the handle body first open position (Fig. 12) to the handle body second open position (Fig. 14)). 

	Regarding claim 8, Christensen discloses the concealed handle assembly of claim 5, wherein the slider comprises a bevel 18 (Fig. 8), the bevel being in contact with the handle body (Fig. 13, [0055], [0063]: the bevel is in contact with the handle body at the releasing projection 20) such that the handle body is rotatable about the first axle when the slider is linearly moved ([0063]). 

	Regarding claim 9, Christensen discloses the concealed handle assembly of claim 2, wherein the handle assembly further comprises:
	a starting device 43 (Fig. 9), the starting device being configured to start the driving device in response to an external force applied to the handle body ([0064]: the user exerting a force on the handle body corresponds to an external force, the starting device 43 is configured to activate the driving device 38). 

	Regarding claim 14, Christensen discloses the concealed handle assembly of claim 2, wherein the driving device is a motor ([0063]: a servomotor or an actuator corresponds to a motor). 

Claims 1-3, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino, US Pub. 2017/0089102.

	Regarding claim 1, Yoshino discloses a concealed handle assembly (Fig. 3), comprising:
	a handle base 28 (Fig. 3),
	a handle body 21 (Fig. 3), the handle body being rotatable about a first axle 23 (Fig. 5) such that one end of the handle body can extend or return to a concealed state (Fig. 2 illustrates one end lengthwise of the handle body can extend or return to an initial position corresponding to a concealed state), the first axle being disposed on the handle base (Figs. 3 and 5), the handle body having a handle body initial position (Fig. 2, initial position), a handle body first open position (Fig. 2, grip position), and a handle body second open position (Fig. 2, operation position); and 
40 (Fig. 3), the rocker arm being rotatable about a second axle 35 (Fig. 3), the second axle being disposed on the handle base (Fig. 4), the rocker arm having a rocker arm initial position (illustrated in Fig. 5), a rocker arm first open position (illustrated in Fig. 9), and rocker arm second position (illustrated in Fig. 11), the rocker arm being capable of being rotated away from or returned to the rocker arm initial position as the handle body rotates (movement from Fig. 5 to Fig. 9), the rocker arm being capable of driving a bolt ([0050]: the rocker arm is capable of driving a bolt via a rod 44);
	wherein, when the rocker arm is rotated by a first predetermined angle in a first direction from the rocker arm initial position (movement from Fig. 5 to Fig. 9), the handle body reaches the handle body first open position (Fig. 9, [0047]: the handle body reaches the handle body first position when the rocker arm reaches the rocker arm first position after rotating a first predetermined angle);
	when the rocker arm continues to rotate by a second predetermined angle in the first direction from the first predetermined angle (movement from Fig. 9 to Fig. 11, [0050]: the rocker arm rotates by a second predetermined angle in the first direction to reach the operation position), the handle body reaches the handle body second open position ([0050]: the handle body reaches the second handle body open position in Fig. 11); in the handle body second open position, the rocker arm can drive the bolt to unlock ([0050]).

	Regarding claim 2, Yoshino discloses the concealed handle assembly of claim 1, further comprising:
	a driving device 37 (Fig. 3), the driving device being capable of driving the handle body to rotate about the first axle ([0047]), thereby driving the rocker arm to rotate ([0047]); and 
	a first energizing device S3 (Fig. 11), the first energizing device being configured to, when the rocker arm is rotated by from rocker arm initial position to the rocker arm first open position ([0049]), ([0049]: the first energizing device outputs a signal to the control device, corresponding to generating a stop signal), thereby stopping the driving device ([0047], [0049]: the control device determines the handle body and rocker arm are in their operation positions and stops the motor).
	
	Regarding claim 3, Yoshino discloses the concealed handle assembly of claim 2, wherein the concealed handle assembly further comprises:
	a second energizing device S1 (Fig. 7), the second energizing device being configured to, when the rocker arm returns from the rocker arm first open position to the rocker arm initial position ([0054]: the rocker arm driven from the first open position by the motor reversely rotating), generate a second stop signal ([0045]: the second energizing device S1 outputs a signal to the control device, corresponding to generating a stop signal), thereby stopping the device ([0054]: the motor stops the reverse movement when the handle body and rocker arm return to their initial positions). 

	Regarding claim 7, Yoshino discloses the concealed handle assembly of claim 1, wherein the handle body comprises a contact portion 24 (Fig. 5), the contact portion being in contact with the rocker arm (Fig. 11) such that when the handle body is rotated the handle body applies a rotational force to the rocker arm ([0050]: when the handle body is rotated to the handle body second open position, the pressing piece 25 of the handle body applies a rotational force to the first protrusion 41 of the rocker arm).

	Regarding claim 10, Yoshino discloses the concealed handle assembly of claim 2, wherein the handle assembly further comprises:
S4 (Fig. ), the returning device being configured to start the driving device in response to an external force applied to the returning device ([0053]: the occupant pressing the handle body rotates the switch operation lever 48 to press the returning device S4, corresponding to an external force applied to the returning device; [0054]: the control device receives a signal from the returning device S4 and starts the driving device), so that the handle body returns from the handle body first open position to the handle body initial position ([0054]).

	Regarding claim 13, Yoshino discloses the concealed handle assembly of claim 3, wherein the first energizing device and the second energizing device are contact sensors ([0037]: the first and second energizing devices are configured to be deformed by a pressing force from another member, therefore sensing contact with the other member). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino, US Pub. 2017/0089102, as applied to claim 1 above, alone.

	Regarding claim 4, Yoshino discloses the concealed handle assembly of claim 1, wherein the concealed handle assembly further comprises:
	a torsion spring 45 (Fig. 4 depicts a torsion spring), the torsion spring being configured to apply a deflection force to the rocker arm ([0040]).
Yoshino does not explicitly disclose one end of the torsion spring being connected to the handle base and a second end to the rocker arm. However, one of ordinary skill in the art would understand that the ends of a torsion spring are attached to two components. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that one end of the torsion spring disclosed by Yoshino is connected to the handle base and a second end to the rocker arm in order to bias the rocker arm to rotate relative to the handle base to return to its initial position and practice the device disclosed by Yoshino.

Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)-(b), as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 11-12.
In particular regarding claim 11 (note the claim interpretation in the rejections under 35 USC 112(a)-(b)), Christensen discloses a rotating block (15) and a slider holder (33), the rotating block being disposed on the slider holder, the additional rotating block comprising the bevel, wherein the additional rotating block is linearly movable with the slider holder, enabling the handle body to rotate about the first axle along the bevel.
However, Christensen fails to disclose an external force can be applied to the handle body to cause the handle body to rotate the additional rotating block. The examiner can find no motivation to modify the additional rotating block comprising the bevel disclosed by Christensen wherein, when it is desired to return the handle body from the handle body first open position to the handle body initial position, an external force can be applied to the handle body to cause the handle body to rotate the additional rotating block, without destroying the intended structure and operation of the device taught by Christensen and/or without use of impermissible hindsight.

In regards to claim 12, the prior art fails to disclose each and every limitation of claim 11 from which the claim depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rhein et al., US Pub. 2021/0363794, related to a concealed handle assembly with a rocker arm configured to drive a bolt and a slider configured to push the handle body.
Heyduck et al., US Pub. 2021/0156178, related to concealed handle assembly with a rocker arm configured to drive a bolt and a slider configured to push the handle body.
Han et al., US Pub. 2020/0071973, related to a concealed handle assembly with a rocker arm configured to drive a bolt and a slider linearly moveable to push the handle body.
Couto Maquieira et al., US 10,954,702, related to a concealed handle assembly configured to return to the initial position when an external force is applied to the handle body by a user.
Smart et al., US 10,731,389, related to a concealed handle assembly with a rocker arm having a rocker arm initial position and a rocker arm first position that rotates by a predetermined angle as the handle body moves to the handle body second open position, and a returning device that receives a force from a user.
Low et al., US Pub. 2019/0234122, related to a concealed handle assembly with a slider in contact with a handle body that moves linearly to drive the handle body from an initial position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675